DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notification device (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

	Claim Objections

Claims 1, 2, 4, and 6 are objected to because of the following informalities: 
- claims 1, 2, 4, and 6 “the case” (claim 1, lines 8, 11; claim 2, line 2; claim 4, line 2; claim 6, lines 6, 9) lacks antecedent basis. “[I]n the case” should be deleted.
- claims 1, 6, “SOC” (claim 1, line 5; claim 6, line 3) should be – state of charge (SOC) --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a power storage device (claims 1, 6), notification device (claim 4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 6, the specification does not enable one skilled in the art to which it pertains to “calculate an output power upper limit value of the power storage device by using the SOC” since the relationship between the output power upper limit value and the SOC is not disclosed.
	Claim 5, the specification does not enable one skilled in the art to which it pertains to “correct the estimated SOC by using the voltage, a current, and an internal resistance value of the power storage device” because the relationship between the SOC by using the voltage, a current, and an internal resistance value of the power storage device is not disclosed.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, claim limitation “notification device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the notification device that is discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: structural relationship(s) between the notification device and other elements in the claims.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 6 recite an abstract idea of “estimate a SOC of the power storage device” (mathematical concept, see paragraph 0026), “calculate an output power upper limit value of the power storage device by using the SOC” (mathematical concept).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “stop the electrically-driven vehicle in the case where the detected output power is lower than the output power upper limit value”. Accordingly, claims 1 and 6 are patent eligible under 35 USC 101. Claims 2-5 depend from claim 1 and are also patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being obvious over Haga et al. (US 2019/0064282) in view of Hirasawa et al. (US 2018/0201137) and Kamijo et al. (US 2013/0079969).

Regarding claim 1, Haga et al. discloses an electrically-driven vehicle and control method for same (paragraph 0045, lines 9-11) (Fig. 1) that travels by using output of a motor (42, paragraph 0050, lines 1-6), comprising:
	a power storage device (10) that stores power to be supplied to the motor (42, paragraph 0050, lines 1-6); and
	a controller (100) configured to control output of the power storage device (10) (paragraph 0098, lines 12-17), wherein 
	the controller is configured to estimate a SOC of the power storage device (paragraph 0055, lines 1-2),
	the controller is configured to detect output of the power storage device (paragraph 0080, lines 5-10, Fig. 1) and calculate an output power upper limit value of the power storage device (paragraph 0098, lines 10-15) in the case where the SOC is lower than a specified value (deteriorated state of battery, paragraph 0098, lines 1-3, is lower than full capacity state) and a voltage of the power storage device reaches a lower limit voltage (voltage, paragraph 0055, lines 6-8, during discharge of battery, 

Haga et al. does not expressly disclose detecting output power of the power storage device. It would have been obvious to detect output power of the power storage device from the detected voltage (VB) and current (IB) parameters (paragraph 0080, lines 5-10, Fig. 1).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. with detecting output power of the power storage device as for the purpose of determining the state of health of the power storage device.

Haga et al. further does not disclose calculate an output power upper limit value of the power storage device by using the SOC.

Hirasawa et al. discloses calculate an output power upper limit value (output limits) of the power storage device by using the SOC (paragraph 0024, lines 20-29) in the case where the SOC is lower than a specified value (SOC is lower than SOC at full capacity).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. with calculate an output power upper 

Haga et al. further does not disclose the controller is configured to stop the electrically-driven vehicle in the case where the detected output power is lower than the output power upper limit value.

Kamijo et al. discloses a controller (Fig. 8) is configured to stop the electrically-driven vehicle in the case where the detected output power is lower than the output power upper limit value (paragraph 0071, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. with detecting output power is lower than the output power upper limit value as disclosed by Kamijo et al. for the purpose of stopping the electrically-driven vehicle.

Regarding claim 2, Haga et al. does not disclose the controller is configured to stop the electrically-driven vehicle in the case where the output power is lower than the output power upper limit value and the output power is lower than specified power.

Kamijo et al. discloses a controller (Fig. 8) is configured to stop the electrically-driven vehicle in the case where the output power is lower than the output power upper limit value (paragraph 0071, lines 1-4) and the output power is lower than specified power 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. with detecting the output power is lower than the output power upper limit value and the output power is lower than specified power as disclosed by Kamijo et al. for the purpose of stopping the electrically-driven vehicle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Hirasawa et al. and Kamijo et al. as applied to claim 1 above, and further in view of Ichioka et al. (US 2012/0101676).

Regarding claim 3, Haga et al. as modified by Hirasawa et al. and Kamijo et al. discloses the claimed limitations as discussed above except
	the controller is configured to switch a state of the electrically-driven vehicle between a READY-ON state indicating a state where the electrically-driven vehicle can travel and a READY-OFF state indicating a state where the electrically-driven vehicle cannot travel;  and
	the controller is configured to stop the electrically-driven vehicle by switching the state of the electrically-driven vehicle from the READY-ON state to the READY-OFF state.

Ichioka et al. discloses
	a controller is configured to switch a state of an electrically-driven vehicle 
between a READY-ON state indicating a state where the electrically-driven vehicle can travel and a READY-OFF state indicating a state where the electrically-driven vehicle cannot travel (switching vehicle power to Ready-on state or Ready-off state, paragraph 0036, lines 39-42);  and
	the controller is configured to stop the electrically-driven vehicle by switching the state of the electrically-driven vehicle from the READY-ON state to the READY-OFF state (paragraph 0036, lines 39-42).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. as modified with a controller as disclosed by Ichioka et al. for the purpose of stopping or powering the electrically-driven vehicle.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Hirasawa et al. and Kamijo et al. as applied to claim 1 above, and further in view of Ketfi-Cherif rt al. (US 2015/0307086).

Regarding claim 4, Haga et al. as modified by Hirasawa et al. and Kamijo et al. discloses the claimed limitations as discussed above except a notification device that 

Ketfi-Cherif et al. discloses a notification device that outputs a warning indicating low SOC in the case where the SOC is lower than the specified value (paragraph 0069, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. as modified with notification as disclosed by Ketfi-Cherif et al. for the purpose of indicating a warning of a low SOC.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Hirasawa et al. and Kamijo et al. as applied to claim 1 above, and further in view of Min (US 2016/0159238).

Regarding claim 5, Haga et al. as modified by Hirasawa et al. and Kamijo et al. discloses the claimed limitations as discussed above except the controller is configured to correct the estimated SOC by using the voltage, a current, and an internal resistance value of the power storage device.

Min discloses a controller (Fig. 1) is configured to correct the estimated SOC by using the voltage, a current, and an internal resistance value of the power storage device (paragraph 0023, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. as modified with a controller as disclosed by Min for the purpose of correcting the estimated SOC.

Haga et al. as modified by Hirasawa et al, Kamijo et al., and Min does not expressly disclose the controller is configured to calculate the output power upper limit value by using the corrected SOC.

Hirasawa et al. discloses a controller configured to calculate the output power upper limit value by using an SOC (paragraph 0024, lines 20-29). As discussed above, Min discloses correcting the estimated SOC. Accordingly, it would have been obvious to calculate the output power upper limit value by using the corrected SOC.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haga et al. as modified with a controller as disclosed by Hirasawa et al. for the purpose of calculating the output power upper limit value by using the corrected SOC.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 

Conclusion

The prior art made of record is considered pertinent to applicant's disclosure. Haga et al. (US 20190064282) discloses a controller (100) for monitoring temperature of a power storage device (10) (Fig. 1).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 4, 2021